                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

GARY W. MORRISON                                                              PLAINTIFF

v.                          CASE NO. 3:19-CV-00205 BSM

MC EXPRESS LEASING, INC., et al.                                           DEFENDANTS

                                         ORDER

       This case is dismissed with prejudice, pursuant to Gary Morrison’s notice of voluntary

dismissal [Doc. No. 18]. Fed. R. Civ. P. 41(a)(2). Defendants’ motion to dismiss [Doc. No.

7] is denied as moot.

       IT IS SO ORDERED this 6th day of March 2020.


                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
